Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the wing tab extends from the main surface of the blade toward another adjacent blade and is connected to another wing tab of said another blade, such that the wing tabs of the impeller are connected to each other in a ring shape” as recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiguro et al. (WO 2012002107).
Ishiguro discloses a pump, comprising: a housing having at least one flow inlet 14 (Fig. 1); and an impeller 2 rotatably assembled in the housing along an axial direction, wherein the impeller has a hub 8 and multiple blades 6 arranged around the hub, the flow inlet is located in the axial direction and faces the hub, each of the blades has a wing tab 6c adjacent to the flow inlet, the wing tab extends from a main surface of the blade toward another adjacent blade (Fig. 3), and the wing tab has an inclined surface (Fig. 2), the inclined surface faces a periphery of the flow inlet along a radial direction of the impeller.
Regarding claim 2, the diameter of the flow inlet is smaller than the diameter of the impeller (Fig. 1).
Regarding claim 11, the wing tab has an outer diameter and an inner diameter along the radial direction, the outer diameter is larger than the inner diameter, and the outer diameter is smaller than the radius of the flow inlet (Fig. 1).

Claims 1, 2, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (TW 200521333A).
Zhang discloses a centrifugal heat dissipating fan, comprising: a housing having at least one flow inlet 231 (Fig. 10 on page 23 of the attached document); and an impeller 221 rotatably assembled in the housing along an axial direction, wherein the impeller has a hub 21 and multiple blades 223 arranged around the hub, the flow inlet is located in the axial direction and faces the hub, each of the blades has a wing tab adjacent to the flow inlet (see annotated Fig. 13 on top of page 25 of the attached document), the wing tab extends from a main surface of the blade toward another adjacent blade, and the wing tab has an inclined surface (see annotated Fig. 15 below), the inclined surface faces a periphery of the flow inlet along a radial direction of the impeller.

[AltContent: textbox (Inner diameter)][AltContent: textbox (Outer diameter)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Wing tab)][AltContent: arrow]	
    PNG
    media_image1.png
    271
    324
    media_image1.png
    Greyscale
 
		Annotation of Fig. 13 of Zhang.



[AltContent: textbox (Inclined surface)][AltContent: arrow]		
    PNG
    media_image2.png
    224
    191
    media_image2.png
    Greyscale

	Annotation of Fig. 15 of Zhang.

Regarding claim 2, the diameter of the flow inlet is smaller than the diameter of the impeller (Fig. 10 on page 23 of the attached document).
Regarding claim 10, the wing tab has an outer diameter and an inner diameter along the radial direction, the outer diameter is larger than the inner diameter, the inner diameter is smaller than the radius of the flow inlet, and the radius of the flow inlet is smaller than the outer diameter (Fig. 10 on page 23 of the attached document).
Regarding claim 12, the fan of Zhang has all the physical structures as recited in claim 1 including the wing tab has an outer diameter and an inner diameter along the radial direction, the outer diameter is larger than the inner diameter; therefore, the fan is inherently capable of performing equivalently to the claimed fan. As such, it is inherently that the quantity of input air of the centrifugal heat dissipation fan of Zhang is proportional to the inner diameter, and a wind pressure of the centrifugal heat dissipation fan is inversely proportional to the inner diameter.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication number DE 20 2014 010 670; “the German publication” from now on).

	
[AltContent: textbox (Inclined surface)][AltContent: arrow]		
    PNG
    media_image3.png
    419
    343
    media_image3.png
    Greyscale

		Annotation of Fig. 2 of the German Publication.

Regarding claim 3, the blade is divided into a first area, a second area and a third area along the radial direction (see annotated Fig. 3 below), the first area is connected to the hub, the second area is connected between the first area and the third area A3, and the wing tab extends from the second area.
[AltContent: textbox (Third area)]
[AltContent: textbox (First area)][AltContent: textbox (Second area)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]		
    PNG
    media_image4.png
    371
    422
    media_image4.png
    Greyscale

			Annotation of Fig. 3 of the German Publication.

Allowable Subject Matter
Claims 4-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 2 patents.
The following patent documents are cited to show centrifugal fan blades with tabs:        CN 104033419 and WO 99/64746. 


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745